t c summary opinion united_states tax_court marcel toto ngosso petitioner v commissioner of internal revenue respondent docket no 13291-01s filed date richard p rosenblatt for petitioner nancy c carver for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - - revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for after concessions by petitioner ’ the issues for decision are whether petitioner failed to report income of dollar_figure whether petitioner is entitled to the claimed dependency_exemption deduction and whether petitioner is liable for an accuracy-related_penalty under sec_6662 petitioner resided in hyattsville maryland at the time he filed the petition some of the facts have been stipulated and are so found for convenience we combine our findings_of_fact and conclusions ' petitioner timely filed his tax_return on or about date the notice_of_deficiency at issue was mailed on date we note that the general 3-year period of limitations for the tax_year expired on date but petitioner has not pleaded that the period of limitations has expired sec_6501 as we conclude below petitioner has omitted from gross_income an amount properly includable therein which is in excess of percent of the amount stated in the return thus if the statute_of_limitations were in issue we would conclude that the 6-year period of limitations under sec_6501 e a is applicable petitioner concedes that he is not entitled to the claimed head-of-household filing_status but is entitled to single filing_status and that he is not entitled to the claimed earned_income_credit during petitioner was employed part-time by a light fixture store he reported dollar_figure in wages received from his employer petitioner also assisted a tax_return_preparer bakary diomande mr diomande with the preparation of federal_income_tax returns however the exact nature and extent of petitioner’s role in the preparation of tax returns is unclear although he testified that he was not a tax_return_preparer petitioner also explained at trial that for tax returns that are filed electronically the tax preparer and the taxpayer have to sign that and if it’s me who has prepared his taxes my signature would appear there petitioner testified that he received and cashed checks from mr diomande’s clients which he then paid over to mr diamonde because mr diomande did not accept checks as payment from his clients the record contains a money order and numerous checks made payable to petitioner or a third party that petitioner either cashed or deposited into his chevy chase bank account for example petitioner’s chevy chase bank account statements reflect that petitioner cashed in part and deposited in part a u s treasury refund check issued in to somia essomba toto ngosso and deposited a u s treasury refund check issued in - to constance njombua toto ngosso petitioner’s bank account records however do not clearly indicate that petitioner withdrew funds or wrote checks for the exact or similar amounts to support his theory that he acted as a conduit for mr diomande petitioner reported dollar_figure in gross_income on schedule c profit or loss from business attached to his federal_income_tax return for the tax_year petitioner reported income_tax prep as the principal business petitioner a native of the republic of cameroon and epee ndolo emmanuel mr emmanuel his uncle who lives in yaoundé cameroon engaged in a series of transactions in which they effectively exchanged u s dollars for cameroonian francs cfa francs for the benefit of friends business associates and strangers petitioner engaged in a currency exchange transaction and explained it as follows petitioner received a sum of u s dollars in cash from an individual who desired to send money to a third party in cameroon petitioner calculated the equivalent amount of cfa francs using the exchange rate for that day petitioner either deposited the u s dollars he received into one of two bank accounts or held the cash in his house on behalf of mr emmanuel petitioner faxed the information there is nothing in the record indicating that these individuals are related to petitioner - concerning the u s dollar-cfa franc exchange rate to both mr emmanuel and the designated recipient of the cfa francs in cameroon mr emmanuel then paid the designated recipient of the cfa francs in cameroon the equivalent amount of cfa francs in cash and petitioner later purchased various items in the u s such as cars and computers and shipped them to mr emmanuel petitioner asserts that he did not charge a fee for his services three witnesses testified on petitioner’s behalf that they engaged petitioner’s services free of charge in the exchange of u s dollars for cfa francs none of the witnesses provided any documentary_evidence to support the testimony as an example of the final step in the currency exchange transaction petitioner presented some documents and testimony of items purchased and sent to cameroon petitioner purchased a jeep cherokee in virginia for approximately dollar_figure in march or date he paid for the jeep cherokee with cash that he either kept in his house or withdrew from one of his bank accounts in increments of dollar_figure or dollar_figure at trial petitioner was unable to indicate which withdrawals or cash received from a deposit reflected on his bank account statements were used to pay for the jeep cherokee petitioner produced a bill of lading reflecting the shipping of the jeep cherokee from the u s to cameroon in date mr emmanuel’s name does not appear -- - on the bill of lading because the jeep cherokee was received by a shipping agent petitioner did not produce receipts or shipping documents for other items that he purchased for and shipped to mr emmanuel petitioner did not produce other records from the currency exchange transactions such as the letters faxed to mr emmanuel or the designated recipient because there was no need to keep it once the transaction was over petitioner explained that he accounted for the u s dollars that he held on behalf of mr emmanuel by using his bank account statements the record contains account statements from a citibank account that petitioner co-owned with two other individuals ebenezer soh kengne and daniel p fleret petitioner did not explain and it is not clear from the record who owned the funds in the citibank account respondent utilizing a bank_deposits methodology determined that petitioner underreported dollar_figure of income ’ respondent’s agent explained at trial that respondent first examined petitioner’s income_tax return for the tax_year in connection with a tax_return_preparer penalty respondent determined that petitioner had unexplained bank_deposits of petitioner testified at trial that he received income from his family in cameroon and rental income from two houses that he owns in cameroon respondent did not make a determination or a claim with respect to these two sources of income therefore such matter is not at issue - j- dollar_figure in from the unexplained bank_deposits respondent deducted the following amounts that were not includable in petitioner’s income unexplained bank_deposits dollar_figure income_tax refund checks dollar_figure receipts big_number examiner error big_number currency_transactions big_number total big_number underreported income big_number petitioner’s position is that the currency exchanges are net transactions and that the money he received is not income to him because he acted as a conduit for mr emmanuel gross_income means all income from whatever source derived sec_61 when a taxpayer fails to provide adequate_records substantiating income the commissioner is authorized to reconstruct the taxpayer’s income by using any reasonable method that clearly reflects income including an indirect method sec_446 348_us_121 the reconstruction need only be reasonable in light of all facts and circumstances 102_tc_632 54_tc_1530 the commissioner is authorized to use bank deposit records to reconstruct a taxpayer’s income clayton v commissioner supra pincite citing 96_tc_858 affd 959_f2d_16 2d cir when a taxpayer keeps no books_or_records and has large_bank deposits the --- - commissioner’s use of the bank_deposits method is not arbitrary or capricious id bank_deposits are prima facie evidence of income id in calculating a taxpayer’s taxable_income the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge id pincite generally the taxpayer bears the burden_of_proof rule a the burden of proving facts relevant to the deficiency may shift to the commissioner under sec_7491 if the taxpayer establishes compliance with the regquirements of sec_7491 a and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests sec_7491 also places the burden of production upon the secretary with respect to additions to tax sec_7491 sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 it is not clear from the record when respondent commenced the examination of petitioner’s return however petitioner has not alleged that sec_7491 is applicable to this case even if sec_7491 were to apply petitioner has not established that he complied with the requirements of sec_7491 a a --- - and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests therefore the burden_of_proof remains with petitioner further based on our findings and conclusion the burden_of_proof does not play a role with respect to the accuracy-related_penalty under sec_6662 respondent utilized the bank_deposits method to reconstruct petitioner’s income because petitioner did not present any books_and_records reflecting the income reported on his return we accept petitioner’s and the witnesses’ generalized testimony that petitioner engaged in some currency exchange transactions and that a certain amount of the bank_deposits is not income to petitioner however the documents and testimony are not necessarily consistent with the amounts reported on the return and petitioner did not explain the flow of cash into and out of his bank accounts petitioner acknowledged at trial that he failed to retain records of the currency exchange transactions as indicated above respondent took into account dollar_figure of income_tax refund checks issued to third parties and cashed by petitioner on their behalf and dollar_figure of currency exchange transactions with mr emmanuel as nontaxable sources of income under these facts we conclude that respondent’s reconstruction of petitioner’s income was reasonable we are satisfied that petitioner underreported income and respondent is sustained on this issue the next issue for our decision is whether petitioner is entitled to the claimed dependency_exemption deduction petitioner claimed a dependency_exemption deduction for shanita edwards shanita on his return for shanita who was born in is the daughter of barbara nicholson ms nicholson who was petitioner’s girlfriend during the year at issue petitioner testified generally that he provided for all of the food and shelter for shanita and that ms nicholson provided for only shanita’s clothing petitioner admitted that he did not know whether shanita’s father or any other relative provided any of her support and he did not know whether ms nicholson received any form of government benefit petitioner produced copies of shanita’s birth certificate and social_security card petitioner alleges that shanita ms nicholson and kimberly nicholson kimberly also a minor and a daughter of ms nicholson lived with him in his apartment in silver spring maryland during petitioner also alleges that guy behl mr behl lived in his apartment during a taxpayer may be allowed a deduction for a dependent over half of whose support is provided by the taxpayer sec_151 a a dependent includes an individual who for the taxable_year has as her principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household sec_152 it is necessary that the taxpayer both maintain and occupy the household sec_1_152-1 income_tax regs it is not necessary that the dependent be related to the taxpayer id the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the amount of support that the claimed dependent received from the taxpayer is compared to the total amount of support the claimed dependent received from all sources id the total amount of support for each claimed dependent furnished by all sources during the year in issue must be established by competent evidence 56_tc_512 petitioner’s testimony that he provided shanita’s food and shelter lacks credibility and we need not accept it 87_tc_74 additionally petitioner did not provide any documentary_evidence to support his testimony we are not convinced that petitioner provided more than half of shanita’s support moreover it is not clear that shanita had petitioner’s apartment as her principal_place_of_abode during accordingly the claimed dependency_exemption deduction for shanita is denied the next issue for our decision is whether petitioner is liable for a penalty under sec_6662 sec_6662 provides -- that if any portion of any underpayment required to be shown on a return is due to negligence or disregard of the rules or regulations then a taxpayer will be liable for a penalty equal to percent of the underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of the rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 disregard includes any careless reckless or intentional disregard id the penalties provided for in sec_6662 will not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 whether the taxpayer has acted with reasonable_cause and in good_faith is determined by relevant facts and circumstances including the taxpayer’s own efforts to assess his proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs respondent determined in the notice_of_deficiency that petitioner is liable for an accuracy-related_penalty of dollar_figure under sec_6662 for because of negligence or disregard of rules or regulations at trial petitioner was unable to provide detailed and reliable testimony concerning the deposits in and withdrawals from his bank accounts petitioner’s testimony concerning his income from tax_return preparation and the currency exchange transactions was at best vague and inconsistent and his testimony concerning support for shanita was not credible or supported by any documentary_evidence he did not maintain records or accurately report his gross_income we are further satisfied that respondent’s reconstruction of petitioner’s income was reasonable we conclude that his underpayment is attributable to negligence and disregard of the rules or regulations and petitioner has not shown reasonable_cause or that he acted in good_faith with respect to the underpayments reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
